Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

1.	Applicant's amendments to claims 1, 19 and 34 in the reply filed on 10/21/2020 are acknowledged.
	Claims 1-2, 4-7, 11, 14-19, 21, 23-27 and 34 are examined on the merits.


2.	The rejections and objection not recited in this action are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


				     Written Description
3.	Claims 1-2, 4-7, 11, 14-19, 21, 23-27 and 34 remain rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  
          A review of the full content of the specification indicates that obtaining a plant comprising a nucleotide sequence that reduces expression of a coding region having a sequence of SSIG_01703 or homolog thereof in a fungal pathogen is essential to the operation of the claimed invention. 
The specification teach reduced infection of canola leaves by applying dsRNA targeting SSIG_01703 and reducing the lesion size significantly (Table 8). The specification teach transgenic Arabidopsis plant expressing hpRNA targeting SSIG_01703 also shows reduction in lesion size by Sclerotinia (Table 9).
However, neither the specification nor the prior art discloses any other polynucleotide that can reduce expression of SSIG_01703 except for dsRNA targeting SSIG_01703. Further more, neither the specification nor the prior art teaches conserved structure for the polynucleotides that can reduce expression of SSIG_01703. It is well known that genes can be regulated in many other ways that are not described by the specification.  For example, down-regulation of a gene can be achieved by up-regulating the negative regulators of the gene. Still further, the specification also fails to describe conserved structure of homolog of SSIG_01703 in fungal pathogen. The only sequence described in the specification is SSIG_01703.  The specification does not describe conserved structure that are essential to its functional activity of those variants, and which therefore would be shared among all the species of the claimed genus. 
University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)).  The court also concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”  Id.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus.”  Id.  

Further, Applicants fail to present a representative species in claimed genus which is a genus of plant comprising a sequences that can reduce expression of SSIG_01703 or homolog thereof. The only species described are SSIG_01703 and dsRNA targeting SSIG_01703. Furthermore, Applicants fail to describe structural features common to members of the claimed genus of plants.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Since said genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.
 Therefore, given the breadth of the claims and the lack of further guidance, a person skilled in the art would conclude that applicant is not in possession of the claimed invention.

Applicants traverse in the paper filed10/21/2020.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue that the sequence of SSIG_01703 is fully disclosed, thus the structure of each member of genus of polynucleotides recited in instant claims is known (response, page9).
The Office contends that the genus also encompasses homologs of SSIG_01703 in any fungal patogen, of which the conserved the structure is not described by simply disclosing the sequence of SSIG_01703.
Applicants argue that the state of art of using polynucleotides to reduce expression of a target polynucleotides is sufficiently advanced that describing the sequence of the target SSIG_01703 is sufficient to meet the written description requirement (response page 9).
The Office contends that instant claims are not limited to a polynucleotide that silencing the target gene directly by dsRNA but rather drawn to any polynucleotide that can reduce expression of target gene directly or indirectly. 


Conclusion

No claim is allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/LI ZHENG/Primary Examiner, Art Unit 1662